 LOCAL PTS 08       Case 3:18-cr-00318-MPS Document 78 Filed 01/06/21 Page 1 of 2
    (05/18)

                              UNITED STATES DISTRICT COURT
                                           for
                                        Connecticut


U.S.A. vs. Ana Maria Nunez                                 Docket Number: 0205 3:18CR00318-001

                           Petition for Action on Conditions of Pretrial Release

COMES NOW Karen Rubiano, Probation Officer,               presenting an official report upon the conduct of
defendant Ana Maria Nunez, who was placed under pretrial release supervision by the Honorable Sarah A.L.
Merriam, U.S. Magistrate Judge sitting in the court at New Haven, Connecticut on the eleventh day of
December, 2018 under the following conditions:

 Submit to supervision by and report for supervision to the USPO
 telephone number                         no later than
 ✔ surrender any passport to: Clerk's Office
 ✔ not obtain a passport or other international travel document.
 ✔ abide by the following restrictions on personal association, residence, or travel:

     Do not leave the continental United States
 ✔ get medical or psychiatric treatment:

     as directed by Probation
 ✔ not use or unlawfully possess a narcotic drug or other controlled substance defined in 21 U.S.C. ¶ 802,
     unless prescribed by a licensed medical practitioner.
 ✔ not possess a firearm, destructive device, or other weapon
 ✔ report as soon as possible, to the pretrial services office or supervising officer, every contact with law
     enforcement personnel, including arrests, questioning, or traffic stops.
    Defendant shall not prepare or assist in the preparation of tax returns for any person other than
    herself and her immediate family members

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
On December 28, 2020, the probation officer spoke to Ms. Nunez via video call. During the call, Ms. Nunez
appeared to be in a tropical location as the officer observed a palm tree in the background of the call. Ms.
Nunez indicated that she was in Puerto Rico, had been there for four days and was returning today. Ms. Nunez
stated that she had spoken to her attorney about travel to Puerto Rico and that her attorney had "okayed" it as
Puerto Rico was part of the United States. The probation officer was unaware of this travel as Ms. Nunez nor
her attorney had inquired with the probation officer. Both defense counsel and the Government have agreed
that the propsed modification is reasonable.
 PRAYING THAT THE COURT WILL ORDER a modification to the conditions of release requiring Ms.
                                                    Nunez to notify and obtain approval from Probation for any
                                                    travel outside of CT




                                                     Page 1 of 2
LOCAL PTS 08       Case 3:18-cr-00318-MPS Document 78 Filed 01/06/21 Page 2 of 2
   (05/18)

         ORDER OF COURT                                         I declare under penalty of perjury that the
Considered and ordered this 5th day of                          foregoing is true and correct
   January     , 20 21    and ordered filed                     Executed on                   Jan 4, 2021
and made a part of the records in the above case.                                   Karen Rubiano
                         Digitally signed by Michael Shea                       U.S. Probation Officer
Michael Shea             Date: 2021.01.05 11:57:42 -05'00'
     U.S. District Judge/Magistrate Judge

                                                                     Place       New Haven, Connecticut


                             Submit by Email                   Print             Save As...




                                                             Page 2 of 2
